Exhibit 10.1

FOURTH AMENDMENT TO

LOAN AGREEMENT

By and Among

MANUFACTURERS AND TRADERS TRUST COMPANY,

As Administrative Agent and Letter of Credit Issuer,

THE LENDERS PARTY HERETO

and

COMPUTER TASK GROUP, INCORPORATED

As of December 23, 2010



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

LOAN AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (“Fourth Amendment”) is made as of the
23rd day of December, 2010, by and among COMPUTER TASK GROUP, INCORPORATED, a
New York corporation (“Borrower”), the LENDERS party hereto (the “Lenders”), and
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation, having
an office and place of business at One Fountain Plaza, Buffalo, New York 14203,
as issuer of letters of credit (“Bank”) and as agent for the Lenders and Bank
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to a Loan Agreement dated as of
April 21, 2005, as amended by First Amendment to Loan Agreement dated as of
April 12, 2006, Second Amendment to Loan Agreement dated as of March 7, 2007,
and Third Amendment to Loan Agreement dated as of February 4, 2008 (the “Loan
Agreement”).

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, for due consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. DEFINITIONS. Capitalized terms used herein and not defined shall have the
meaning given such terms in the Loan Agreement, except to the extent that such
meanings are amended hereby.

2. AMENDMENTS.

(a) Section 1 of the Loan Agreement is hereby amended by (i) adding the
following definitions in alphabetical order:

“Fourth Amendment Date” shall mean December 23, 2010.

(ii) amending and restating the following definitions to read in their entirety
as follows:

“Availability” shall mean, at the time of determination, (a) the Revolving
Credit Facility, minus (b) the outstanding principal balance under the Revolving
Credit Notes, minus (c) the L/C Amount.

“Loan Documents” shall mean this Agreement, the Revolving Credit Notes, the
Subsidiary Guaranties, any Interest Rate Protection Agreement with
Administrative Agent, Lender, or any Affiliate of any of them with respect to
any Revolving Credit Loan(s), any L/C Application, any Letter of Credit, any
Authorizations to File Financing Statements, Perfection Certificates and the
Borrower certifications delivered by the Borrower to Administrative Agent on or
about the date hereof and from time to time hereafter, and all other agreements
and instruments extending, renewing, refinancing, refunding or reaffirming any
Indebtedness, obligation or liability arising under any of the foregoing, in
each case as the same may be amended, modified or supplemented from time to time
hereafter in accordance with their respective terms.



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean: (a) a material adverse effect on the
business, operations, results of operations, prospects, assets, liabilities or
financial condition of the Loan Parties, taken as a whole, (b) a material
adverse effect on the ability of any Loan Party to perform or comply with any of
the terms and conditions of any Loan Document to which it is a party or by which
it or its assets are bound or on the ability of Borrower to cause any Subsidiary
to comply with the covenants applicable to such Subsidiary and contained in any
Loan Document, or (c) a material adverse effect on (i) the legality, validity,
binding effect, enforceability or admissibility into evidence of any Loan
Document, or (ii) the ability of the Administrative Agent to enforce any right,
or remedy under or in connection with any Loan Document.

“Revolving Credit Loan Maturity Date” shall mean April 21, 2014.

and (iii) deleting the definitions of the following terms: Availability Block
Amount, Borrowing Base, Collateral, Eligible Accounts, Eligible Billed Accounts,
Eligible Unbilled Accounts, Eligible Unbilled ISTG Accounts, IBM STG, IBM STG
Contract, IBM STG Indebtedness, IBM STG Receivables, Pledge Agreement, Pledge
Agreements, Security Agreements and Security Documents. The Loan Agreement is
further amended by deleting all references therein to the terms Collateral,
Pledge Agreements, Security Agreements and Security Documents and all
obligations relating to the Collateral, Pledge Agreements, Security Agreements
and the Security Documents but only to the extent relating thereto, including,
without limitation, those specifically referenced below. For example, all
obligations regarding Loan Documents shall remain unaffected by the Fourth
Amendment except to the extent they specifically relate to any Security
Document(s).

(b) Subsection (c) of Section 2.1 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

(c) Treatment of Overadvances. If at any time the Administrative Agent
determines that the total principal sum outstanding under the Revolving Credit
Notes plus the L/C Amount exceeds the Revolving Credit Facility, then,
immediately upon demand therefor by the Administrative Agent, Borrower shall
make payments to the Administrative Agent, for the accounts of the applicable
Lenders, in an amount sufficient to reduce the sum of the L/C Amount and the
principal amount outstanding under the Revolving Credit Notes to the Revolving
Credit Facility.

(c) The last sentence of Section 2.12 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:

“Each prepayment under this Section 2.12(b) shall be a permanent reduction of
the Revolving Credit Commitments and the Borrower shall be responsible for the
payment of such amounts as provided in Section 2.13(d) with respect to the
prepayment of any LIBOR Loan prepaid on any date other than the last day of the
corresponding Interest Period.”

(d) Section 3.1 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

- 2 -



--------------------------------------------------------------------------------

3.1 Security for Loans. Except as set forth in the provisions hereof relating to
the Special Account, the Obligations of Borrower under this Agreement and the
Loan Documents shall be unsecured. In the event that Borrower enters into any
Interest Rate Protection Agreement with Administrative Agent, any Lender, or any
Affiliate of any of them with respect to the Revolving Credit Loans or any
portion thereof, Borrower’s obligations under each such Interest Rate Protection
Agreement shall be pari passu with the Borrower’s Loan obligations under this
Loan Agreement.

(e) Section 4.2 of the Loan Agreement is hereby amended by deleting therefrom
the following: “, and to grant the security interests granted under,” and “and
security interests.”

(f) Section 4.9 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

4.9 Existing Indebtedness. No Loan Party has any Indebtedness except
Indebtedness created by or permitted under the Loan Documents. All Indebtedness
of the Loan Parties on the Fourth Amendment Date is listed on Schedule 4.9
hereto.

(g) Section 4.12 of the Loan Agreement is hereby amended to delete the words “As
of the date of this Loan Agreement,” and to insert, in lieu thereof, the words
“As of the Fourth Amendment Date,”.

(h) Section 4.13 of the Loan Agreement is hereby amended to delete the words “as
of the date of this Agreement,” and to insert, in lieu thereof, the words “as of
the Fourth Amendment Date,”.

(i) Section 4.17 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

4.17 Title to Property. Each Loan Party has good title to all property of
whatever nature owned or purported to be owned by it (except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes),
in each case free and clear of all Liens, other than Permitted Liens.

(j) Section 4.24 of the Loan Agreement is hereby amended to delete the words “as
of the date of this Loan Agreement,” and to insert, in lieu thereof, the words
“as of the Fourth Amendment Date,”.

(k) Section 4.26 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

4.26 Financial Information. The Borrower has delivered to the Administrative
Agent consolidated balance sheets, statements of operations, shareholders’
equity and cash flows of the Borrower for its fiscal years ending December 31,
2009 and December 31, 2008, audited by KPMG LLP, certified public accountants.
Such financial statements fairly present the consolidated results of operations
and financial condition of the Borrower for the periods indicated. The most
recent financial statements of Borrower furnished to Administrative Agent
pursuant to Section 6.2 hereof fairly present the consolidated results of
operations and financial condition of the Borrower for the periods indicated,
subject, in the case of financial statements which are not annual financial
statements, to normal and recurring year-end audit adjustments.

(l) Subsection (c) of Section 5.2 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

- 3 -



--------------------------------------------------------------------------------

(c) No Excess Borrowing. At the time of, and immediately following such advance,
the total principal sum outstanding under the Revolving Credit Notes plus the
L/C Amount does not exceed the Revolving Credit Facility.

(m) Section 6.2(c) of the Loan Agreement is hereby amended and restated to read
in its entirety as follows: “(c) Intentionally Omitted.”

(n) Subsection (a) of Section 6.7 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

(a) Maximum Leverage Ratio. The Borrower will maintain, as of the end of each
fiscal quarter, its ratio of (i) total Funded Indebtedness outstanding at the
end of such fiscal quarter to (ii) EBITDA for the four (4) fiscal quarters
ending on such date taken as one accounting period (“Leverage Ratio”), at not
more than 2.75 to 1.0.

(o) Subsection (b) of Section 6.7 of the Loan Agreement is hereby amended to
change the number “$24,500,000” therein to “$37,500,000.”

(p) Section 6.11 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

6.11 Further Assurances. Borrower shall, and shall cause each Subsidiary to,
cooperate with the Administrative Agent and execute and deliver such further
agreements, instruments and documents and take such other action as
Administrative Agent may reasonably request in order to carry out the intent of
this Agreement, and such agreements, instruments and documents to be in form
reasonably satisfactory to the Administrative Agent. Borrower will pay for the
filing of all documents which Administrative Agent, or the Required Lenders,
acting through the Administrative Agent, may request in connection with this
Agreement.

(q) Section 7.1(a) of the Loan Agreement is hereby amended and restated to read
in its entirety as follows: “(a) Intentionally Omitted.”

(r) Section 7.1(e) of the Loan Agreement is hereby amended to delete the words
“on the Closing Date” and to insert, in lieu thereof, the words “on the Fourth
Amendment Date.”

(s) Section 7.2(i) of the Loan Agreement is hereby amended and restated to read
in its entirety as follows: “(i) Indebtedness existing on the Fourth Amendment
Date which is set forth on Schedule 7.2(i) annexed hereto.”

(t) Clause (y) in Section 7.3 of the Loan Agreement is hereby amended by
deleting the following language:

“(y) the aggregate value of the assets so disposed of by all Loan Parties shall
not exceed $1,000,000 from the Closing Date through the Revolving Credit Loan
Maturity Date and”

and inserting the following language in lieu thereof:

“(y) the aggregate value of the assets so disposed of by all Loan Parties shall
not exceed $1,000,000 from the Fourth Amendment Date through the Revolving
Credit Loan Maturity Date and”

 

- 4 -



--------------------------------------------------------------------------------

(u) Section 7.9(d)(ii) of the Loan Agreement is hereby amended to change the
number “4,200,000” therein to “5,700,000.”

(v) Section 7.11 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

7.11 Fundamental Changes. Borrower shall not, and shall not permit any
Subsidiary to, change its name, corporate, limited partnership or limited
liability company form, as the case may be, or jurisdiction of incorporation,
formation or organization without the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld.

(w) Section 7.12 of the Loan Agreement is hereby amended to delete the words “as
of the date of this Agreement,” and to insert, in lieu thereof, the words “as of
the Fourth Amendment Date,”

(x) Subsection (b) of Section 7.13 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

(b) Borrower shall not make or permit any Subsidiary to make any Acquisition;
provided, however, that so long as no Event of Default or Potential Default
shall have occurred and be continuing and no Event of Default or Potential
Default shall be caused thereby and the Borrower has given the Administrative
Agent not less than 10 Banking Days’ prior written notice of such proposed
Acquisition, the Borrower may make or permit any Subsidiary to make
Acquisitions, provided that (i) the aggregate purchase price paid by the
Borrower for all such Acquisitions under Section 7.13(a)(exclusive of
Acquisitions described in the proviso therein) and Section 7.13(b) shall not
exceed $10,000,000 in any fiscal year of Borrower or $25,000,000 cumulatively
from the Closing Date; (ii) the business or assets so acquired are owned by an
entity organized under the laws of a jurisdiction within the United States and
are located in the United States, (iii) in the case of an Acquisition structured
as a stock purchase, the issuer of the stock to be purchased is organized under
the laws of a jurisdiction within the United States, (iv) the Borrower shall
have demonstrated to the Administrative Agent that the principal amount to be
outstanding on the Revolving Credit Notes at the time of, and immediately
following such Acquisition, does not exceed pro forma Availability after giving
effect to such Acquisition, and (v) the Borrower shall have demonstrated to the
Administrative Agent pro forma compliance with Section 6.7 hereof after giving
effect to such Acquisition.

(y) Section 7.15 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

7.15 Governing Documents. The Borrower will not, and will not permit any
Subsidiary to, amend its respective Governing Documents in such a manner so as
to (a) cause a Material Adverse Effect, (b) remove or diminish the
Administrative Agent’s, any Lender’s or the Bank’s rights under this Agreement
or any Loan Document or (c) substantially impair the ability of the
Administrative Agent to monitor and manage the Obligations, collect payments,
fees, and expenses, or otherwise take action under this Agreement or any Loan
Document.

(z) Section 8.9 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows: “8.9 Intentionally Omitted.”

(aa) Exhibit A to the Loan Agreement is hereby amended and restated to read in
its entirety as Exhibit A attached hereto.

(bb) Exhibit B to the Loan Agreement is hereby amended and restated to read in
its entirety as Exhibit B attached hereto.

 

- 5 -



--------------------------------------------------------------------------------

(cc) Exhibit C to the Loan Agreement is hereby amended and restated to read in
its entirety as follows: “Intentionally Omitted.”

(dd) Exhibit D to the Loan Agreement is hereby amended and restated to read in
its entirety as Exhibit D attached hereto.

(ee) Exhibit E to the Loan Agreement is hereby amended to add “, as amended” at
the end of Section 5 thereof.

(ff) Schedules 4.7, 4.9, 4.12, 4.14, 4.18, 4.19, 4.24, 7.1 and 7.2(i) to the
Loan Agreement are replaced, respectively, by the Schedules bearing the same
numbers attached hereto.

3. REPRESENTATIONS AND WARRANTIES. Borrower makes the following representations
and warranties which shall be deemed to be continuing representations and
warranties so long as any Obligations, other than Continuing Obligations, remain
unpaid:

3.1 Authorization. Borrower has the power and authority to borrow under the Loan
Agreement, as amended by this Fourth Amendment, and to execute, deliver and
perform this Fourth Amendment and any documents delivered in connection with it,
all of which have been duly authorized by all proper and necessary corporate
action.

3.2 Binding Effect. This Fourth Amendment has been duly executed and delivered
by Borrower and the Loan Agreement, as amended by this Fourth Amendment,
constitutes the legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights.

3.3 Consents; Governmental Approvals. No Governmental Action is or will be
necessary in connection with the execution or delivery of this Fourth Amendment
or any other document executed and delivered by Borrower herewith, the
consummation by Borrower of the transactions herein contemplated or the
performance of or compliance by the Borrower with the terms and conditions
hereof or thereof.

3.4 Representations and Warranties. Except as disclosed to the Administrative
Agent in writing, the representations and warranties contained in the Loan
Agreement, as amended by this Fourth Amendment, are true on and as of the date
hereof with the same force and effect as if made on and as of the date hereof.

3.5 Absence of Conflicts. Neither the execution and delivery of this Fourth
Amendment by Borrower or any other document executed and delivered by Borrower
herewith, nor the consummation by Borrower of the transactions herein or therein
contemplated, nor performance of or compliance by the Borrower with the terms
and conditions hereof or thereof, as the case may be, does or will

(a) violate or conflict with any Requirement of Law, or

 

- 6 -



--------------------------------------------------------------------------------

(b) violate, conflict with or result in a breach of any term or condition of, or
constitute a default under, or result in (or give rise to any right, contingent
or otherwise, of any Person to cause) any termination, cancellation, prepayment
or acceleration of performance of, or result in the creation or imposition of
(or give rise to any obligation, contingent or otherwise, to create or impose)
any Lien upon the assets of any Loan Party pursuant to, or otherwise result in
(or give rise to any right, contingent or otherwise, of any Person to cause) any
change in any right, power, privilege, duty or obligation of any Loan Party
under or in connection with,

(i) the Governing Documents of any Loan Party or any general partner or managing
member of any Loan Party, if applicable,

(ii) any contractual obligations creating, evidencing or securing any
Indebtedness to which any Loan Party is a party or by which it or any of its
properties (now owned or hereafter acquired) may be subject or bound, or

(iii) any other contractual obligation of any Loan Party, where the violation,
conflict, breach or default, or result, is, has or would be reasonably likely to
be or have a Material Adverse Effect, or

(c) require the consent of, or notice to, any Person pursuant to any of the
items referenced in clauses (i), (ii) or (iii) of Section 3.5(b) above, which
consent has not been obtained or which notice has not been given.

3.6 No Events of Default. No Event of Default and no Potential Default has
occurred or is continuing, except for any Event of Default that has been waived
by the Administrative Agent, the Bank and the Required Lenders in writing.

3.7 No Material Misstatements. Neither this Fourth Amendment nor any document
delivered to Administrative Agent by or on behalf of Borrower to induce
Administrative Agent, Bank and the Lenders to enter into this Fourth Amendment
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein or therein not misleading in light
of the circumstances in which they were made.

4. CONDITIONS OF AMENDMENT. The Administrative Agent shall have no obligation to
execute or deliver this Fourth Amendment until each of the following conditions
shall have been satisfied:

4.1 Borrower, Lenders and Bank shall have executed this Fourth Amendment.

4.2 Borrower shall have taken all appropriate corporate action to authorize, and
its directors and/or stockholders, if required by its Governing Documents, shall
have adopted resolutions authorizing the execution, delivery and performance of
this Fourth Amendment and the taking of all other action contemplated by this
Fourth Amendment, and the Administrative Agent shall have been furnished with
copies of all such corporate action, certified by an Authorized Representative
of Borrower as being true and correct and in full force and effect without
amendment on the date hereof, and such other corporate documents as
Administrative Agent may request.

 

- 7 -



--------------------------------------------------------------------------------

4.3 Borrower shall have delivered to Administrative Agent any and all consents
necessary to permit the transactions contemplated by this Fourth Amendment.

4.4 Borrower shall have paid to the Administrative Agent, for distribution to
the Lenders in accordance with their Pro Rata Shares, a fee in connection with
this Fourth Amendment in an amount equal to $95,000.

4.5 Borrower shall have paid the fees and disbursements of Administrative
Agent’s counsel and all recording fees, search fees, charges and taxes in
connection with this Fourth Amendment and all transactions contemplated hereby.

4.6 Borrower shall have delivered to Administrative Agent such additional
documentation, consents, authorizations, insurance certificates, opinions of
counsel and other instruments and agreements as Administrative Agent or its
counsel may reasonably require. All such documentation, instruments and other
legal matters in connection with this Fourth Amendment and the other Loan
Documents shall be satisfactory in form and substance to the Administrative
Agent and its counsel.

5. MISCELLANEOUS.

5.1 Effect on Loan Documents. The Borrower hereby ratifies and confirms the
terms of the Loan Agreement and the other Loan Documents and agrees that, except
as specifically amended hereby, the Loan Agreement and the other Loan Documents
remain in full force and effect. Nothing contained herein shall constitute a
waiver of any provision of the Loan Documents, except such waivers as are
expressly set forth herein. The parties hereto specifically acknowledge that,
effective as of the date hereof (i) the Security and Negative Pledge Agreement
dated as of April 21, 2005 given by Borrower to Administrative Agent granting a
lien on assets of the Borrower to secure the Obligations, (ii) the Pledge
Agreement dated as of April 21, 2005 given by Borrower to Administrative Agent
granting a lien on Borrower’s interests in certain of its domestic subsidiaries
to secure the Obligations and (iii) the Pledge Agreement dated as of April 21,
2005 given by Borrower, Computer Task Group International, Inc. and Computer
Task Group Europe, B.V. to Administrative Agent granting a lien on certain of
the Borrower’s interests in certain of its foreign subsidiaries to secure the
Obligations, are terminated. It is the intention of the parties hereto that,
unless and until they otherwise agree in writing, the Administrative Agent, for
itself or for the benefit of the Lenders or the Bank, shall have no security
interest in the Collateral, as such term was defined in the Loan Agreement prior
to giving effect to this Fourth Amendment. In furtherance of the foregoing, each
of the parties hereto agrees to execute and deliver, at Borrower’s expense, such
documents as may reasonably be required to release, discharge and terminate each
security interest, pledge, mortgage and assignment existing in favor of the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Bank, with respect to any of the Collateral, as such term was defined in the
Loan Agreement prior to giving effect to this Fourth Amendment, provided,
however, that any Lien in favor of the Agent, Bank or any Lender pursuant to any
document governing any bank account of any Loan Party or relating to future cash
collateral for any letter of credit, shall not be discharged or terminated by or
pursuant to this Fourth Amendment.

 

- 8 -



--------------------------------------------------------------------------------

5.2 Entire Agreement; Binding Effect. The Loan Agreement, as amended by this
Fourth Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Fourth Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Fourth Amendment shall be
binding upon Borrower and its successors and assigns, and shall inure to the
benefit of, and be enforceable by Administrative Agent, Bank, Lenders and their
respective successors and assigns.

5.3 Severability. If any provision of this Fourth Amendment shall be determined
by a court to be invalid, such provision shall be deemed modified to conform to
the minimum requirements of applicable law.

5.4 Headings. The section headings inserted in this Fourth Amendment are
provided for convenience of reference only and shall not be used in the
construction or interpretation of this Fourth Amendment.

5.5 Counterparts. This Fourth Amendment may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one and the same agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
signed by their duly authorized officers as of the day and year first above
written.

 

COMPUTER TASK GROUP,

INCORPORATED

By:  

/s/ Brendan M. Harrington

Name:   Brendan M. Harrington Title:   Chief Financial Officer



--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS TRUST

COMPANY, as Administrative Agent, Bank and

as a Lender

By:  

/s/ Andrew M. Constantino

  Andrew M. Constantino   Vice President



--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Mark F. Wachowiak

Name:   Mark F. Wachowiak Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$23,000,000.00

  Buffalo, New York  

April 21, 2005

Amended and Restated as of

December     , 2010

FOR VALUE RECEIVED, the undersigned, COMPUTER TASK GROUP, INCORPORATED
(“Borrower”), a New York corporation with its chief executive office at
800 Delaware Avenue, Buffalo, New York 14209, promises to pay to the order of
Manufacturers and Traders Trust Company, a New York banking corporation (the
“Lender”), on or before the Revolving Credit Loan Maturity Date, and at such
earlier dates as may be required by the Agreement (as defined below), the
principal sum of Twenty-Three Million and 00/100 Dollars ($23,000,000.00) or the
outstanding principal amount of this Note, if less. The Borrower further
promises to pay to the order of the Lender interest on the unpaid principal
amount hereof from time to time outstanding at the rate or rates per annum
determined pursuant to the Agreement, payable on the dates set forth in the
Agreement, together with fees, costs and expenses as set forth in the Agreement.

This Note is one of the Revolving Credit Notes referred to in, is due and
payable as provided in, is subject to the terms and conditions set forth in, and
is entitled to the benefits of, the Loan Agreement dated as of April 21, 2005,
by and between Borrower, the Bank and Lenders, as defined therein, and
Manufacturers and Traders Trust Company, as Administrative Agent (as the same
may be amended, modified or supplemented from time to time, the “Agreement”),
which among other things provides for the acceleration of the maturity hereof
upon the occurrence of certain events and for prepayments in certain
circumstances and upon certain conditions. Terms defined in the Agreement and
capitalized herein have the same meanings herein as in the Agreement.



--------------------------------------------------------------------------------

This Note may be prepaid in whole or in part at any time in accordance with the
terms and provisions of the Agreement.

This Note is issued by Borrower to Lender in connection with the Revolving
Credit Loan. Lender may make any advance of the Revolving Credit Loan in
reliance upon any oral (including, but not limited to, telephonic), written
(including, but not limited to teletransmitted) or other request made by the
Administrative Agent. Lender shall incur no liability to Borrower or any other
person as a direct or indirect result of making any advance in accordance with
this paragraph and the request of the Administrative Agent.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices, unless notice is specifically provided for in the
Agreement, in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Agreement, and an action for amounts due
hereunder or thereunder shall immediately accrue.

Borrower agrees that a copy of this Note kept in Lender’s course of business may
be admitted into evidence as an original.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without regard to principles of choice of
law.

This Note evidences the obligations evidenced by, and amends, restates, and
replaces in its entirety, the Revolving Credit Note made by the Borrower in
favor of the Lender, dated April 21, 2005, in the maximum principal sum of
$23,000,000.00, as amended, restated, replaced and/or extended from time to
time.

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

Name:   Peter P. Radetich Title:   Senior Vice President Address for Notices:



--------------------------------------------------------------------------------

800 Delaware Avenue

Buffalo, New York 14209

Attention: Peter P. Radetich

Senior Vice President & General Counsel

 

Telephone: 716-887-7366

Telecopier: 716-887-7370



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$12,000,000.00

  Buffalo, New York  

April 21, 2005

Amended and Restated as of

December     , 2010

FOR VALUE RECEIVED, the undersigned, COMPUTER TASK GROUP, INCORPORATED
(“Borrower”), a New York corporation with its chief executive office at
800 Delaware Avenue, Buffalo, New York 14209, promises to pay to the order of
KeyBank National Association (the “Lender”), on or before the Revolving Credit
Loan Maturity Date, and at such earlier dates as may be required by the
Agreement (as defined below), the principal sum of Twelve Million and 00/100
Dollars ($12,000,000.00) or the outstanding principal amount of this Note, if
less. The Borrower further promises to pay to the order of the Lender interest
on the unpaid principal amount hereof from time to time outstanding at the rate
or rates per annum determined pursuant to the Agreement, payable on the dates
set forth in the Agreement, together with fees, costs and expenses as set forth
in the Agreement.

This Note is one of the Revolving Credit Notes referred to in, is due and
payable as provided in, is subject to the terms and conditions set forth in, and
is entitled to the benefits of, the Loan Agreement dated as of April 21, 2005,
by and between Borrower, the Bank and Lenders, as defined therein, and
Manufacturers and Traders Trust Company, as Administrative Agent (as the same
may be amended, modified or supplemented from time to time, the “Agreement”),
which among other things provides for the acceleration of the maturity hereof
upon the occurrence of certain events and for prepayments in certain
circumstances and upon certain conditions. Terms defined in the Agreement and
capitalized herein have the same meanings herein as in the Agreement.

This Note may be prepaid in whole or in part at any time in accordance with the
terms and provisions of the Agreement.

This Note is issued by Borrower to Lender in connection with the Revolving
Credit Loan. Lender may make any advance of the Revolving Credit Loan in
reliance upon any oral (including, but not limited to, telephonic), written
(including, but not limited to



--------------------------------------------------------------------------------

teletransmitted) or other request made by the Administrative Agent. Lender shall
incur no liability to Borrower or any other person as a direct or indirect
result of making any advance in accordance with this paragraph and the request
of the Administrative Agent.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices, unless notice is specifically provided for in the
Agreement, in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Agreement, and an action for amounts due
hereunder or thereunder shall immediately accrue.

Borrower agrees that a copy of this Note kept in Lender’s course of business may
be admitted into evidence as an original.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without regard to principles of choice of
law.

This Note evidences the obligations evidenced by, and amends, restates, and
replaces in its entirety, the Revolving Credit Note made by the Borrower in
favor of the Lender, dated April 21, 2005, in the maximum principal sum of
$12,000,000.00, as amended, restated, replaced and/or extended from time to
time.

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

Name:   Peter P. Radetich Title:   Senior Vice President

Address for Notices:

800 Delaware Avenue

Buffalo, New York 14209

Attention: Peter P. Radetich

Senior Vice President & General Counsel

 

Telephone: 716-887-7366



--------------------------------------------------------------------------------

Telecopier: 716-887-7370



--------------------------------------------------------------------------------

EXHIBIT B

REVOLVING CREDIT LOAN PRICING GRID

The Commitment Fee Rate, and the Applicable Margin to be added to either the
Adjusted Base Rate or the LIBOR Rate with respect to the Revolving Credit Loans,
shall be determined by the corresponding Actual Leverage Ratio, defined in the
Loan Agreement, computed as of the end of each fiscal quarter, which Applicable
Margin shall be determined using the table below and applied to the Pricing
Period next commencing:

 

Level

  

Actual Leverage Ratio

   Adjusted
Base Rate
Applicable
Margin
(in Basis
Points)      LIBOR Rate
Applicable
Margin
(in Basis Points)      Commitment
Fee Rate
(in Basis Points)  

I

   Less than 1.50 to 1.00      0         175         25.0   

II

   Greater than or equal to 1.50 to 1.00 and less than 2.00 to 1.00      25   
     200         30.0   

III

   Greater than or equal to 2.00 to 1.00      50         225         30.0   



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

[Date]

Manufacturers and Traders Trust Company,

as Administrative Agent

One Fountain Plaza

Buffalo, New York 14203

Ladies and Gentlemen:

The undersigned certifies that the following computations required by the
affirmative covenants set forth in Section 6.7 of the Loan Agreement, as the
same may be amended, modified or supplemented from time to time in accordance
with its terms (the “Loan Agreement”) dated as of April 21, 2005 among Computer
Task Group, Incorporated, a New York corporation (“Borrower”), the Lenders party
thereto from time to time (the “Lenders”), and Manufacturers and Traders Trust
Company, a New York banking corporation, having an office and place of business
at One Fountain Plaza, Buffalo, New York 14203, as issuer of letters of credit
(in such capacity, “Bank”) and as agent for the Lenders and Bank (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) are true and correct as of              and that the Borrower is in
compliance with such covenants. Capitalized terms used in this certificate and
not defined herein shall have the meanings given such terms in the Loan
Agreement.

Section 6.7(a) Maximum Leverage Ratio

(A) As of the end of its fiscal quarter ending             , 20     (the “FQE
Date”) the Borrower had total Funded Indebtedness outstanding, of             



--------------------------------------------------------------------------------

(B) For the four (4) fiscal quarters ending on the FQE Date taken as one
accounting period, the Borrower had EBITDA of             

Ratio of A to B                     

Covenant: The Borrower will maintain, as of the end of each fiscal quarter, its
ratio of (i) total Funded Indebtedness outstanding at the end of such fiscal
quarter to (ii) EBITDA for the four (4) fiscal quarters ending on such date
taken as one accounting period (“Leverage Ratio”), at not more than 2.75 to 1.0.

Section 6.7(b) Minimum Tangible Net Worth

As of the FQE Date, the Borrower had a Tangible Net Worth of             .

Covenant: So long as this Agreement is in effect, at all times the Tangible Net
Worth of Borrower shall be at least $37,500,000 (the “Minimum TNW Amount”). The
Minimum TNW Amount shall, as of the last day of each fiscal year of Borrower,
(i) be increased by 50% of Borrower’s net profits for such fiscal year and
(ii) be adjusted to add to shareholders’ equity any negative change in
Borrower’s foreign currency adjustment and to subtract therefrom any positive
change in Borrower’s foreign currency adjustment, in each case during such
fiscal year. The Minimum TNW Amount, as adjusted in accordance with the
preceding sentence, shall become the Minimum TNW Amount under this
Section 6.7(b) for the fiscal year commencing the day after such adjustment and
shall again be adjusted on the last day of such fiscal year as set forth herein.

Section 6.7(c) Capital Expenditures

For its fiscal year ending             , 20     the Borrower incurred and
contracted to incur capital expenditures of              [TO BE COMPLETED ONLY
IF THE FQE DATE FOR PURPOSES OF THIS CERTIFICATE IS ALSO THE END OF BORROWER’S
FISCAL YEAR]



--------------------------------------------------------------------------------

Covenant: The Borrower will not incur or contract to incur capital expenditures
of more than $5,000,000 in the aggregate during any fiscal year.



--------------------------------------------------------------------------------

Section 2.3 Applicable Margin

The Actual Leverage Ratio as of the FQE Date is             .

Accordingly, the Commitment Fee Rate, and the Applicable Margin to be added to
either the Adjusted Base Rate or the LIBOR Rate with respect to the Revolving
Credit Loans, for the Pricing Period next commencing, shall be as set forth in
Exhibit B to the Loan Agreement.

The undersigned further certifies that (i) [no Event of Default or Potential
Default has occurred and is continuing] OR [except as otherwise described in
Schedule      attached to this Certificate, no Event of Default or Potential
Default has occurred and is continuing [if a Default or Event of Default has
occurred and is continuing, include a statement as to the nature thereof and the
action which is proposed to be taken with respect thereto]; (ii) except as may
be specified in clause (i) above, Borrower is in compliance with each of the
covenants herein and in the Loan Documents; and (iii) except as may be specified
in clause (i) above, the representations and warranties made by Borrower in
Section 4 of this Agreement, and in the Loan Documents, are true on and as of
the date hereof with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

          Name:           Title:           [Authorized Representative]



--------------------------------------------------------------------------------

SCHEDULE 4.7

Absence of Undisclosed Liabilities

NONE



--------------------------------------------------------------------------------

SCHEDULE 4.9

Existing Indebtedness

 

1. Bank Guaranties aggregating approximately EUR 326,957 given by BNP Paribas
Bank on behalf of CTG Belgium N.V. in the ordinary course of business.

 

2. Bank Guaranties aggregating approximately EUR 174,037 given by BNP Paribas
Bank on behalf of CTG Luxembourg PSF S.A. in the ordinary course of business.

 

3. Obligation by CTG Belgium N.V. in favor of the landlord, Zeus Investments, to
furnish the offices at Woluwelaan 140A bus 3 – 1831 Diegem with furniture with a
value at least equal to one year’s rent in order to guarantee at least one
year’s rent (Legal privilege in accordance with Art. 1752 of the Belgian Civil
Code).

 

4. Any capital leases or purchase money financing arrangements with respect to
any equipment identified in any of the Uniform Commercial Code filings set forth
in Item 1 on Schedule 7.1.

 

5. Obligations of the Borrower in the amount of $2,500 a month for the remainder
of the life of J. David Ehlke in connection with the judgment set forth in
Item 6 on Schedule 7.1.

 

6. See attached Schedule of Intercompany Payable Amounts.

 

7. Any outstanding Indebtedness to the Administrative Agent, Lenders and Bank
pursuant to this Agreement, the Revolving Credit Notes, or the other Loan
Documents.



--------------------------------------------------------------------------------

SCHEDULE 4.12

Partnerships, Subsidiaries, etc.

Domestic Subsidiaries

 

Name

  

Type of

Organization

  

Jurisdiction of Formation

  

Ownership

Computer Task Group International, Inc.    Corporation    Delaware    Wholly
owned by Computer Task Group, Incorporated CTG of Buffalo, Inc.    Corporation
   New York    Wholly owned by Computer Task Group, Incorporated

Foreign Subsidiaries

 

Name

  

Type of

Organization

  

Jurisdiction of Formation

  

Ownership

Computer Task Group Europe B.V.    Netherlands Corporation    The Netherlands   
Wholly owned by Computer Task Group International, Inc. Computer Task Group (UK)
Limited    English Corporation    UK    Wholly owned by Computer Task Group
Europe, B.V.



--------------------------------------------------------------------------------

 

Computer Task Group Belgium N.V.    Belgium corporation    Belgium   

99.99% owned by Computer Task Group Europe, B.V.

 

.01% owned by Rendeck Macro-4 Software B.V.

Computer Task Group Luxembourg, PSF S.A.    Luxembourg corporation    Luxembourg
   Wholly owned by Computer Task Group, Inc. Computer Task Group of Canada Inc.
   Ontario Corporation    Province of Ontario, Canada    Wholly owned by
Computer Task Group, Incorporated Computer Task Group IT Solutions, S.A.   
Luxembourg corporation    Luxembourg    Wholly owned by Computer Task Group
Luxembourg, PSF S.A. CTG ITS, S.A.    Belgium corporation    Belgium    Wholly
owned by Computer Task Group IT Solutions, S.A.

Inactive Subsidiaries

 

Computer Task Group of Delaware, Inc.*    Corporation    Delaware    Wholly
owned by Computer Task Group, Incorporated Computer Task Group of Kansas, Inc.*
   Corporation    Missouri    Wholly owned by Computer Task Group (Holdings),
Ltd. Computer Task Group (Holdings) Ltd. *    English Corporation    UK   
Wholly owned by Computer Task Group, Incorporated Rendeck Macro-4 Software B.V.*
   Netherlands Corporation    The Netherlands    Wholly owned by Computer Task
Group Europe, B.V.



--------------------------------------------------------------------------------

 

Computer Task Group France, S.A.S.*    French Corporation    France    Wholly
owned by Computer Task Group Europe, B.V. CTG of England, Ltd. **    English
Corporation    UK    Wholly owned by Computer Task Group (U.K.), Ltd.

 

* Inactive

** Inactive or dissolved



--------------------------------------------------------------------------------

SCHEDULE 4.14

Litigation

NONE



--------------------------------------------------------------------------------

SCHEDULE 4.18

Intellectual Property

 

Trademark

  

Class

    

For Use With

  

Filed

    

Issued

     Registration No.      Use due      Statement
Of Continued
Renew by   CTG      35, 42       Computer Services      9/3/1981        
2/8/1983         1,226,870         filed         2/8/2013    CTG (logo)      35,
42       Computer Services      7/5/1994         9/19/1995         1,920,102   
     filed         9/19/2012    CTG HealthCare Solutions (logo)      35      
Computer Svcs for Healthcare      5/19/1999         6/25/2002         2585809   
     filed         6/25/2013    OneVision      9       Computer Software in
Steel Industry      5/8/1996         2/24/1998         2,138,231         filed
        2/24/2017    exemplar      42       Computer Services      12/29/1999   
     8/26/2002         2605345         filed         8/26/2013    Assureware   
  42       Computer Services      2/22/2001         3/18/2003         2698752   
     filed         3/18/2014   

 

Copyright Registration

  

Serial No.

    

Date of
Registration

 

Best Practices Database (IDX)

     TX 6-007-652         7/21/2004   

E-Business Readiness Test

     TX 5-194-892         4/10/2000   

HIPAA Interactive Readiness Test

     TX 5-181-409         4/14/2000   

Patents

(pending) U.S. Pat. Appln. No. 11/903,846 (METHOD OF APPRAISING A MAMMAL’S
HEALTH)

(pending) U.S. Pat. Appln. No. 12/156,727 (METHOD OF ADJUSTING AN INSURANCE
PREMIUM)



--------------------------------------------------------------------------------

Foreign Trademarks:

 

Country

  

Mark

  

Registration Date

  

Reg. No.

  

Owned by

Canada    ctg logo    March 16, 1996    TMA455,299    Computer Task Group of
Canada Inc. UK    ctg logo    December 22, 1995    1576994    Computer Task
Group Europe B.V. UK    ctg logo    November 14, 1997    1576995    Computer
Task Group Europe B.V. Benelux    ctg logo    June 30, 1994    556973   
Computer Task Group Europe B.V. Benelux    ctg logo    June 30, 1994    557142
   Computer Task Group Europe B.V. Benelux    ctg logo    June 30, 1994   
557143    Computer Task Group Europe B.V.



--------------------------------------------------------------------------------

SCHEDULE 4.19

Taxes

The State of Ohio has made a tax claim against the Borrower for $655,782 (as of
6/9/2010). The claim relates to sales taxes and related interest and penalties
alleged to be due in connection with the Borrower’s provision of services in
that state from 7/1/2004 through 6/30/2009. The Borrower has disputed the claim
by timely filing a petition for reassessment with the Commissioner and has not
paid the amount claimed.



--------------------------------------------------------------------------------

SCHEDULE 4.24

Bank Accounts

[Note: Original Version of Fourth Amendment contains Account Numbers.]

 

1. M&T Bank

One Fountain Plaza

Buffalo, NY 14203

Attn: Andrew Constantino (716-848-7315)

 

Computer Task Group, Inc.    Operating Account    Computer Task Group, Inc.   
Controlled Disbursement    Computer Task Group, Inc.    Payroll Disbursement   
CTG Healthcare Solutions    Payroll Disbursement   

 

3. KeyBank

50 Fountain Plaza

Buffalo, NY 14202

 

Computer Task Group, Inc.    Operating Account    CTG Healthcare Solutions   
Controlled Disbursement    CTG of Buffalo    Operating Account   

 

4. HSBC Bank Canada

70 York Street

Toronto, ON M5S 1S9

 

Computer Task Group of Canada Inc.    Bank Account   

 

5. Barclays Bank Plc

Basingstoke Business Centre

P.O. Box 6193

Basingstoke, Hants, RG1 3RX

 

Computer Task Group Hldgs, Ltd.    Bank Account    Computer Task Group (UK)
Limited    Bank Account    Computer Task Group (UK) Limited    Bank Account   
Computer Task Group (UK) Limited    Bank Account   



--------------------------------------------------------------------------------

 

6. BNP Paribas

Stationstraat 70

1930 Zaventem

Belgium

 

Computer Task Group Belgium N.V.    Bank Account    Computer Task Group Belgium
N.V.    Bank Account    Computer Task Group Luxembourg PSF S.A    Bank Account
   Computer Task Group Luxembourg PSF S.A    Bank Account    Computer Task Group
IT Solution S.A.    Bank Account    CTG ITS S.A.    Bank Account   

 

7. KBC

De Kleetaan 6

1831 Diegem

Belgium

 

Computer Task Group Belgium N.V.    Bank Account   

 

8. Dexia Bank

Vilvoordelaan 10

1930 Zaventem

Belgium

 

Computer Task Group Belgium N.V.    Bank Account   
Computer Task Group Luxembourg PSF S.A.    Bank Account   

 

9. Rabo Bank

Muiderstraatweg 19-21

1110 BB Diemen

Nederland

 

Computer Task Group Europe B.V.    Bank Account    Computer Task Group Europe
B.V.    Bank Account   

 

10. ING Bank

Stationstraat 78

1930 Zaventem

Belgium

 

Computer Task Group Belgium N.V.    Bank Account   



--------------------------------------------------------------------------------

SCHEDULE 7.1

Permitted Liens

 

1. Any Lien against the Borrower listed below in this Item 1 arising out of any
financing or other transaction reflected by any filing listed below in this
Item 1 but limited to the Collateral specified below in this Item 1:

 

Debtor

  

Secured Party

  

Filing Date

and Number

  

Filing

Jurisdiction

  

Collateral

Computer Task Group, Inc.    Dell Financial Services, L.P.    10/29/01 209991   
New York    Equipment leased pursuant to Master Lease Agreement #1240316 6/8/00

 

2. Liens granted in typical bank documentation in conjunction with the opening
of the bank accounts listed on Schedule 4.24 but limited to the amounts on
deposit in the related bank account.

 

3. Liens granted by CTG Belgium N.V. in connection with a pledge on the tangible
and intangible personal property of CTG Belgium N.V. in favor of BNP Paribas
Bank as security for up to EUR 272,682.88 for an overdraft facility.

 

4. Obligation by CTG Belgium N.V. in favor of the landlord, Zeus Investments, to
furnish the offices at Woluwelaan 140A bus 3 – 1831 Diegem with furniture with a
value at least equal to one year’s rent in order to guarantee at least one
year’s rent (Legal privilege in accordance with Art. 1752 of the Belgian Civil
Code).

 

5. Judgment against the Borrower in favor of J. David Ehlke filed in Erie County
in an amount of $2,500 per month for the remainder of the life of J. David
Ehlke.



--------------------------------------------------------------------------------

SCHEDULE 7.2(i)

Certain Existing Indebtedness

 

1. Bank Guaranties aggregating approximately EUR 326,957 given by BNP Paribas
Bank on behalf of CTG Belgium N.V. in the ordinary course of business.

 

2. Bank Guaranties aggregating approximately EUR 174,037 given by BNP Paribas
Bank on behalf of CTG Luxembourg PSF S.A. in the ordinary course of business.

 

3. Obligation by CTG Belgium N.V. in favor of the landlord, Zeus Investments, to
furnish the offices at Woluwelaan 140A bus 3 – 1831 Diegem with furniture with a
value at least equal to one year’s rent in order to guarantee at least one
year’s rent (Legal privilege in accordance with Art. 1752 of the Belgian Civil
Code).

 

4. Any capital leases or purchase money financing arrangements with respect to
any equipment identified in any of the Uniform Commercial Code filings set forth
in Item 1 on Schedule 7.1.

 

5. Obligations of the Borrower in the amount of $2,500 a month for the remainder
of the life of J. David Ehlke in connection with the judgment set forth in
Item 6 on Schedule 7.1.

 

6. See, under Schedule 4.9, the Schedule of Intercompany Payable Amounts.